Citation Nr: 0315972	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for dementia, including 
as secondary to the service-connected heart disease.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from May 1944 to October 1945.  
He was a prisoner of war of the German government from 
February through March 1945.

This matter was last before the Board of Veterans' Appeals 
(Board) in June 2000, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Upon its last review, the Board 
remanded the claims at issue for further development.

Having carefully examined all of the evidence of record in 
light of both previously existent and recently enacted law, 
the Board regretfully finds that it must again remand this 
claim.


REMAND

As an initial matter, subsequent to the Board's last review 
of this matter, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Among other directives, the VCAA 
eliminated the well-grounded claim requirement; expanded the 
duty of VA to notify the appellant and the representative of 
requisite evidence, and enhanced the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Further, recent decisions by the 
U.S. Court of Appeals for Veterans Claims have mandated that 
VA ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993); (Holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby.).  

Although the Board has scrutinized the present record to 
determine whether it contains sufficient evidence to render a 
decision on the merits of this claim, the Board, 
unfortunately finds that there is additional assistance that 
must be undertaken so as to obtain a complete record.  
Moreover, VA must ensure that the duties to assist and notify 
as set forth in the recently enacted VCAA have been satisfied 
in terms of apprising the appellant of what evidence would 
substantiate his claim, and informing him of the specific 
allocation of responsibility for obtaining such evidence in 
accordance with the VCAA.  In this regard, a remand of this 
matter for compliance with the VCAA, as well as necessary 
development of the claim, is mandatory.    

As to the need for further medical evidence to adjudicate 
this matter, the record indicates that the appellant is 
seeking service connection for dementia, claimed as secondary 
to his service-connected ischemic heart disease.  The 
appellant further argues that he should receive special 
monthly compensation based on the need for regular aid and 
attendance or by being housebound.  Upon its last review, the 
Board noted that in a September 1998 letter authored by 
R.G.G., M.D., the physician reported that the appellant was 
debilitated secondary to atherosclerosis - a non-service-
connected cardiovascular disability.  

The Board noted that although the opinion served to well 
ground the claim under the then-applicable law, further 
medical inquiry was necessary in order to ascertain whether 
the appellant's service-connected ischemic heart disease had 
any causal relationship to the disorder for which he sought 
service connection.  See Allday v. Brown, 7 Vet. App. 517 
(1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  One of 
the Board's remand directives was therefore for the RO to 
afford the appellant a VA examination for the purpose as 
stated above.  It has been held that compliance by the RO 
with the Board's remand instructions (and fulfillment by the 
Board of the Courts' remand directives) is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The record reflects that in April and June 2001, the 
appellant failed to report for scheduled VA examinations, on 
the basis that he was medically unable to attend the 
examinations in question, as related by family members.  In 
the November 2001 supplemental statement of the case (SSOC), 
the RO outlined its attempts to obtain alternate information 
that might support the claim.  In that document, the RO noted 
that release of information forms were received for the Atria 
of Elizabethtown and Wellington Nursing Home in September 
2001; the appellant's spouse was notified on the same date 
that the RO was requesting such records from these facilities 
and advised that it was her responsibility that the 
information be received within the next 30 days.  The RO 
noted in the SSOC that additional medical evidence from those 
facilities had not been received.  The Board notes however 
that the appellant's spouse had also been in poor health 
around that time, and has since died.  Another attempt should 
be made to procure such records with the assistance of the 
appellant's custodian who appears, from the record, to be the 
appellant's daughter.  

Further, the Board notes that the record is clear that the 
appellant is incapacitated due to dementia, and is likely 
unable to attend a VA examination at a VA facility.  However, 
it is well-settled in the law that VA is under a obligation 
to tailor its assistance to claimants who present special 
circumstances in the development of their claims.  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Such a requirement would certainly be 
present here, in the case of an elderly, mentally and 
physically impaired former prisoner of  war.  

Accordingly, this matter is REMANDED to enable the RO to 
afford the appellant assistance in the development of the 
claim, as follows:  

1.  The RO must undertake all 
notification and development actions 
required by the VCAA and its implementing 
regulations.  See also Quartuccio v. 
Principi, 16 Vet. App 183 (2002.  
Contemporaneous with this action, the RO 
should ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  Further, the RO should seek to 
obtain all medical records from the Atria 
of Elizabethtown and Wellington Nursing 
Home.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  After receipt of the appellant's 
response and any medical records 
obtained, the RO should send the 
appellant's VA claims folder, and any 
medical records obtained, to be reviewed 
by an appropriately qualified physician 
for the purpose of obtaining an opinion 
as to the etiology of his dementia and 
the severity of his service-connected 
disabilities.  In particular, the 
examiner will respond to the following 
inquiries:  (1) whether any of the 
appellant's service-connected disorders 
(i.e., ischemic heart disease, anxiety 
disorder, peptic ulcer disease, 
blepharitis, bilateral hearing loss, and 
arthralgia of the hips) caused or 
aggravated the appellant's dementia or 
whether the appellant's dementia is 
otherwise related to his military 
service; and (2) whether the appellant's 
service-connected disabilities, including 
dementia (if appropriate), necessitates 
regular aid and attendance or renders the 
appellant housebound.  The physician must 
include detailed rationale for all 
opinions expressed.  

3.  The RO should review the physician's 
report to determine whether it complies 
with the previous instruction as to the 
inquiries stated. If the report is 
inadequate, it should be returned to the 
specialist for completion.

4.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim.  
Following such development, the RO should 
review and readjudicate the claim.  If 
any such action does not resolve the 
claim, the RO shall issue the appellant a 
SSOC.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



